Per Curiam.
This action was instituted by C. W. Young et al., as plaintiffs, in support of an adverse filed in the Gunnison land office against the application by defendant Hoover for a patent to Excelsior No. 1 lode mining claim, situate in Gunnison county, Colorado, plaintiffs claiming the property in controversy by reason of the Black Queen location. A trial in the district court resulted in a verdict and judgment for plaintiffs, from which the defendant appeals.
After the case reached this court, it was found that the bill of exceptions, which was signed in vacation, was not presented to the district judge for his approval until after the expiration of the time allowed by the court for filing the same, and the bill of exceptions was accordingly stricken from the files. An examination of the record discloses that all the assignments of error are based upon matters appearing only in this bill of exceptions, which is not now before the court, and for this reason cannot be considered. The judgment must, therefore, be affirmed.

Affirmed.